Citation Nr: 1326586	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2008 for a 100 percent rating for adenocarcinoma of the prostate gland with erectile dysfunction and residual surgical scar.  

2.  Entitlement to an initial increased rating for ischemic cardiomyopathy, post myocardial infarction with cardiac stents, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977, February 1979 to October 1984, November 1990 to June 1991, March 2003 to July 2004, and November 2004 to April 2006.  He also served on active duty for training (ACDUTRA) from May 1973 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the RO denied an earlier effective date for a 100 percent rating for the Veteran's adenocarcinoma of the prostate gland with erectile dysfunction and residual surgical scar.   In June 2009, the RO granted service connection for ischemic cardiomyopathy and awarded a 100 percent rating, effective February 2009.  A 10 percent rating was assigned from June 1, 2009.  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  

The Veteran testified at a DRO hearing in November 2009.  He also provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  Transcripts of the hearings are of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his 100 percent rating for adenocarcinoma of the prostate gland with erectile dysfunction and residual surgical scar was warranted prior to April 2008.  He alleges that his physician indicated that his elevated PSA in May 2007, was evidence of biochemical failure which is indicative of reoccurrence of his prostate cancer.  Although he did not start treatment until 2008, he maintains that the reoccurrence of the disease began in 2007 and that he warrants a 100 percent rating back to 2007.  

The evidence of record shows a letter of record from the Veteran's physician that indicates that the Veteran's PSA level increased to .14 in May 2007.  He also indicated that biochemical failure was confirmed when the PSA levels rose above 0.1.  Unfortunately, there is no evidence of record which indicates evidence of malignant neoplasm of the genitourinary system at that time which would warrant a 100 percent rating.  A medical opinion is necessary to determine the return of the Veteran's prostate cancer to ascertain when he warranted a 100 percent rating evidencing reoccurrence of his prostate cancer.  This should be performed in connection with the current claim.  

Additionally, the Veteran alleges that his ischemic cardiomyopathy is more severe than the current evaluation of 10 percent reflects.  He relates that he has ejection fraction of 50 percent and less,  warranting a 60 percent rating.  He stated that although his VA examination in August 2009 indicates that he has stress tests results (METS) of 8, he does not know how those findings were determined because he had never been provided a stress test.  The provisions of 38 C.F.R. § 4.100 indicates that METS testing is required when there is medical contraindication; when the left ventricular ejection fracture has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; when a 100 percent evaluation can be assigned on another basis; or if the left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).  

In connection with this claim, the RO indicated that METS testing was requested, and if testing for METS was counter-indicated, the examiner was to explain why, and provide an estimated METS.  This was not done.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012).  Therefore, the Veteran warrants additional examination with regard to his cardiac condition.  

Accordingly, the case is REMANDED for the following action:

1.  A VA oncology opinion related to the Veteran's prostate cancer must be provided.  After a thorough review of the claims folder, a VA oncologist should provide an opinion indicating when the reoccurrence of the Veteran's prostate cancer took place.  The examiner should also indicate if malignant neoplasms were shown, and if biochemical failure is indicative of the reoccurrence of prostate cancer, it should be stated when the malignant neoplasms, if any were shown, and when the biochemical failure took place.  All findings and conclusions should be set forth in a legible report. Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

2.  The Veteran should be afforded an appropriate VA cardiology examination to ascertain the severity of the Veteran's ischemic cardiomyopathy.  The examiner who performed the August 2009 VA examination should be contacted, and if possible, indicate if the Veteran's METS score was the result of stress testing and if not, explain why, and how the estimated METS score was derived.  The examiner should indicate whether the ejection fraction reported in the claims file, to include during the August 2009 VA cardiology examination report, represents left ventricular ejection fraction.  If the August 2009 VA examiner is not available, another VA examiner should provide these findings.  Thereafter, additional VA examination should be performed.  All indicated studies, to include stress testing, should be performed.  The examiner should thoroughly review the claims folder in connection with the examination.  The METS score should be provided and the left ventricular dysfunction with an ejection fraction must be provided.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


